Exhibit 10.43

SECOND AMENDMENT (2003-1) TO THE

PENSION PLAN FOR EMPLOYEES OF AMPHENOL CORPORATION
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2002

Pursuant to Section 12.1 of the Pension Plan for Employees of Amphenol
Corporation as amended and restated effective January 1, 2002 (the “Plan”), the
Plan is hereby amended as follows:

MAIN PLAN DOCUMENT

1.             Article V, Code Section 415 Limitations on Benefits, is restated
in its entirety as follows:

5.1           Incorporation by Reference:

(a)                                  Notwithstanding the foregoing, the Plan
will at all times comply with the limitations, adjustments and other
requirements prescribed by Code Section 415 and the Regulations thereunder, the
terms of which are specifically incorporated herein by reference.

(b)                                 Notwithstanding anything in this Article to
the contrary, the maximum Annual Benefit for any Participant in a defined
benefit plan in existence on July 1, 1982, shall not be less than the “protected
current accrued benefit”, payable annually, provided for under question T-3 of
Internal Revenue Notice 83-10.

(c)                                  Notwithstanding anything in this Article to
the contrary, if the Plan was in existence on May 6, 1986, and had complied at
all times with the requirements of Code Section 415, the maximum Annual Benefit
for any individual who is a Participant as of the first day of the Limitation
Year beginning after December 31, 1986, shall not be less than the Current
Accrued Benefit.  “Current Accrued Benefit” shall mean a Participant’s Accrued
Benefit under the Plan, determined as if the Participant had separated from
service as of the close of the last Limitation Year beginning before January 1,
1987, when expressed as an Annual Benefit within the meaning of Code Section
415(b)(2).  In determining the amount of a Participant’s Current Accrued
Benefit, the following shall be disregarded:  (1) any change in the terms and
conditions of the Plan after May 5, 1986; and (2) any cost of living adjustment
occurring after May 5, 1986.


--------------------------------------------------------------------------------


EXHIBIT A

2.                                       A new second sentence is added to the
first paragraph of Section 16.12 of Exhibit A as follows:

16.12                     Break in Service:  For eligibility purposes, a
12-consecutive month period (computation period) during which the Participant
does not complete more than 500 Hours of Service with the Employer.

3.                                       Section 16.51 of Exhibit A is restated
in its entirety as follows:

16.51                     Period of Severance:  A continuous period of time of
at least twelve (12) months during which the Employee does not perform an Hour
of Service for the Employer.  Such period begins on the date the Employee
retires, quits or is discharged, or if earlier, the twelve (12) month
anniversary of the date on which the Employee was otherwise first absent from
service.

4.                                       The first paragraph of Section 16.80 of
Exhibit A is restated in its entirety as follows:

16.80                     Year of Vesting Service:  The total of an Employee’s
Years of Service, subject to the Break in Service rules set forth in Section
6.5.  If an Employee terminates employment and is rehired by the Employer,
including an Affiliated Employer, prior to incurring a Break in Service, the
termination of employment shall not be deemed a termination of employment for
purposes of determining Years of Vesting Service.

EXHIBIT B

5.             A new Section 1.1A is added to Exhibit B as follows:

1.1A.                    Service Computation Period:  For purposes of
determining Years of Eligibility Service and Breaks in Service for purposes of
eligibility, the initial eligibility computation period is the 12-consecutive
month period beginning on the Employee’s Employment Commencement Date.

The succeeding 12-consecutive month periods commence with the first anniversary
of the Employee’s Employment Commencement Date.

6.                                       Section 6.3 of Exhibit B is restated in
its entirety as follows:

6.3                                 Service Computation Period:  For vesting
purposes.  Years of Vesting Service and Breaks in Service will be measured by
reference to the 12 consecutive month period commencing on the Employee’s
Employment Commencement Date. Each subsequent 12 consecutive month period will
commence on the anniversary of such date.

2


--------------------------------------------------------------------------------


7.             A new sentence is added to the first paragraph of Section 16.11
of Exhibit B as follows:

16.11       Break in Service:  For eligibility purposes, a 12-consecutive month
period (computation period) during which the Participant does not complete more
than 500 Hours of Service with the Employer.

EXHIBIT C

8.             The first paragraph of Section 16.92 of Exhibit C is restated in
its entirety as follows:

16.92       Year of Vesting Service:  The total of an Employee’s Years of
Service is determined on an elapsed time basis.  An Employee shall be credited
with a Year of Vesting Service, subject to the Break in Service rules set forth
in Section 6.5, only for complete Years of Service consisting of 365 days.  If
an Employee terminates employment and is rehired by the Employer, including an
Affiliate, prior to incurring a Break in Service, the termination of employment
shall not be deemed a termination of employment for purposes of determining
Years of Vesting Service.

EXHIBIT E

9.             A new Subsection 4.1(c) is added to Exhibit E as follows:

(c)                                  Effect of Increase in Social Security
Benefit Levels or Wage Base.  In the case of a Participant or Beneficiary who is
receiving benefits under the Plan, or in the case of a Participant who is
separated from service and who has non-forfeitable rights to benefits, such
benefits shall not decrease by reason of any increase in the benefit levels
payable under title II of the Social Security Act or any increase in the wage
base under such title II, if such increase takes place after September 2, 1974,
or (if later) the earlier of the date of first receipt of such benefits or the
date of such separation, as the case may be.

EXHIBIT G

10.           A new Subsection 4.1(f) is added to Exhibit G as follows:

(f)                                    Effect of Increase in Social Security
Benefit Levels or Wage Base.  In the case of a Participant or Beneficiary who is
receiving benefits under the Plan, or in the case of a Participant who is
separated from service and who has non-forfeitable rights to benefits, such
benefits shall not decrease by reason of any increase in the benefit levels
payable under title II of the Social Security Act or any increase in the wage
base under such title II, if such increase takes place after September 2, 1974,
or (if later) the earlier of the date of first receipt of such benefits or the
date of such separation, as the case may be.

3


--------------------------------------------------------------------------------


 

 

AMPHENOL CORPORATION

 

 

 

 

 

 

 

 

 

 

BY:

/s/ Edward C. Wetmore

 

 

 

 

 

 

Edward C. Wetmore

 

 

 

 

Its:  Secretary and General Counsel

 

4


--------------------------------------------------------------------------------